     Case 1:19-cv-03207 Document 1 Filed 11/12/19 USDC Colorado Page 1 of 12




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLORADO


KRISTOFER J. KLITZKE, Individually and on                Case No.: _____________________
Behalf of Others Similarly Situated,

v.                                                       Jury Trial Demanded

DCP MIDSTREAM, LLC and BALANCE
ENVIRONMENTAL & SAFETY
SOLUTIONS, INC.



                                      ORIGINAL COMPLAINT

                                               SUMMARY

        1.      DCP Midstream, LLC (DCP) and Balance Environmental & Safety Solutions, Inc.

(Balance Environmental)(collectively Defendants) did not pay their hourly workers overtime as

required by the Fair Labor Standards Act (the FLSA).

        2.      Instead, Defendants paid their hourly workers the same hourly rate for all hours

worked in a workweek including those in excess of 40 (straight-time-for-overtime).

        3.      Defendants’ straight-time-for-overtime plan violates the FLSA because all employees

paid on an hourly basis are owed overtime pay for hours worked in excess of 40 in a week at the rate

of one-and-one-half times their regular hourly rates.

        4.      Kristofer J. Klitzke (Klitzke) brings this action to recover the unpaid overtime and

other damages owed to the other workers to whom Defendants have paid straight-time-for-overtime.

                                      JURISDICTION AND VENUE

        5.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1331 because this action

arises under a federal statute. 29 U.S.C. § 216(b).
    Case 1:19-cv-03207 Document 1 Filed 11/12/19 USDC Colorado Page 2 of 12




        6.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a substantial

part of the acts or omissions giving rise to Klitzke’s claims occurred in this district and division.

                                                PARTIES

        7.      Klitzke worked for Defendants as a Safety Inspector from approximately October

2017 to June 2019 in and around the Plattville, Kersey, LaSalle, and Greeley, Colorado areas.

        8.      Throughout his employment, Defendants paid Klitzke by the hour and also paid him

straight-time-for-overtime.

        9.      Klitzke’s consent to be a party plaintiff is attached.

        10.     Klitzke brings a FLSA collective action on behalf of himself and all of Defendants’

other workers who were paid according to Defendants’ straight-time-for-overtime pay plan.

        11.     The group of workers Klitzke seeks to represent consists of:

        All workers employed by Defendants in the U.S. and paid according to
        Defendants’ straight-time-for-overtime pay plan at any time during the last 3
        years (the Straight Time Workers).

        12.     DCP is a Delaware limited liability with its headquarters in Denver, Colorado.

        13.     DCP is registered and authorized to do business in Colorado.

        14.     DCP “gathers, compresses, treats, processes, transports, stores, and sells natural gas,

as well as produces, fractionates, transports, stores and sells natural gas liquids and recovers and sells

condensate, and transports, stores and sells propane in wholesale markets.” 1

        15.     DCP may be served by serving its registered agent for service of process: The

Corporation Company, 7700 E. Arapahoe Rd., Suite 220, Centennial, Colorado 80112-1268.

        16.     Balance Environmental is a corporation with its principal offices in North Carolina.



1       https://www.dcpmidstream.com/company/business-segments

                                                   -2-
    Case 1:19-cv-03207 Document 1 Filed 11/12/19 USDC Colorado Page 3 of 12




       17.      Balance Environmental is registered and authorized to do business in Colorado and

maintains a corporate office in Denver, Colorado. 2

       18.      Balance Environmental provides inspection, environmental, health, and safety services

to the energy, construction and manufacturing industries. 3

       19.      Balance may be served by serving its registered agent for service of process: Gene

Harris, 910 16th St., Suite 1125, Denver, Colorado 80202, or at any other place where Gene Harris

may be found.

                                         FLSA COVERAGE

       20.      For at least the past 3 years Defendants have been employers and/or joint employers

within the meaning of section 3(d) of the FLSA. 29 U.S.C. § 203(d).

       21.      For at least the past 3 years Defendants have been part of an enterprise within the

meaning of section 3(r) of the FLSA. 29 U.S.C. § 203(r).

       22.      For at least the past 3 years Defendants have been part of an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of section 3(s)(1) of the

FLSA, 29 U.S.C. § 203(s)(1).

       23.      At all relevant times Defendants employed Klitzke and the Straight Time Workers

within the meaning of the FLSA, 29 U.S.C. § 203(g).

       24.      For at least the past 3 years Defendant have had 2 or more employees, including

Klitzke and the Straight Time Workers, who were engaged in commerce or in the production of goods

for commerce, or employees handling, selling, or otherwise working on goods or materials (including




2      https://balanceusa.org/environmental-health-safety/
3      https://balanceusa.org/environmental-health-safety/

                                                 -3-
    Case 1:19-cv-03207 Document 1 Filed 11/12/19 USDC Colorado Page 4 of 12




tools, flashlights, smart phones/devices, badges, uniforms, computers, personal protection equipment,

etc.) that have been moved in or produced for commerce.

        25.      Further, Defendants’ annual gross volume of sales have well exceeded $500,000 for at

least the past 3 years.

                                                 FACTS

        26.      DCP is “one of the largest producers of NGLs and one of the largest natural gas

processing companies in the U.S.” 4

        27.      Balance Environmental performs “a wide range of inspection services in addition to

project management, engineering and construction support.” 5

        28.      Klitzke and the Straight Time Workers are among the employees who performed the

various inspection, environmental, health, and safety services for Defendants.

        29.      Defendants’ Straight Time Workers, including Klitzke, typically worked more than 40

hours in a workweek and, in fact, they often worked 60 or more hours per workweek.

        30.      Defendants paid all their Straight Time Workers pursuant to their straight-time-for-

overtime pay plan.

        31.      In October 2017 Klitzke began working for Defendants as a Safety Inspector in

Colorado at various facility sites owned and/or operated by DCP.

        32.      As a Safety Inspector Klitzke was responsible for: enforcing safety policies, plans, and

specifications based on DCP’s and state and federal standards as well as common best practices for

the industry; communicating with DCP and Balance Environmental personnel to ensure compliance



4       https://www.dcpmidstream.com/company
5       https://balanceusa.org/environmental-health-safety/


                                                  -4-
      Case 1:19-cv-03207 Document 1 Filed 11/12/19 USDC Colorado Page 5 of 12




with safety requirements; generating incident reports to DCP; and holding safety meetings for DCP

field personnel.

                  33.            Defendants’ records reflect the hours Klitzke worked each workweek and pay period.

                  34.            Although Defendants ostensibly employed Klitzke on a day rate, Defendants actually

paid Klitzke an hourly rate for each hour he worked.

                  35.            Defendants required Klitzke to track his working days and mileage on a “Daily Time

Card.”

                  36.            For example, for the 2 week pay period ending June 3, 2018 Klitzke recorded a total

of 13.2 workdays on his Daily Time Card:

                                                                            BALANCE Environmental & Safety
Daily Time Card
Name:             Kris Klitzke
Job:              Mewbourn III                                                                                               AFE#                                 500215904
Location:         Plattville, Co                                                                                             RC Code                                GD31
Classification:   Safety Inspector                                                                                           Payroll Ending:                               6/3/2018




Week 1                                                Monday       Tuesday       Wednesday       Thursday          Friday        Saturday              Sunday
                                                     5/21/2018     5/22/2018      5/23/2018      5/24/2018       5/25/2018       5/26/2018            5/27/2018    Actual Days Total Mileage
                     Mewbourn 3 Days Worked             1.10          1.20           1.10           1.10            1.20                                              5.70
                     Mewbourn 3 Miles Driven             96           104             99            101             100                                                             500

Week 2                                                Monday       Tuesday       Wednesday       Thursday          Friday        Saturday             Sunday
                                                     5/28/2018     5/29/2018      5/30/2018      5/31/2018        6/1/2018       6/2/2018             6/3/2018                  Total Mileage
                     Mewbourn 3 Days Worked             1.00          1.10           1.20           1.10            1.10           1.00                 1.00          7.50
                      Mewbourn Miles Driven                            99            104             96              99             102                  100                          600

                          Expense Total:                            $0.00                               Total Miles                            1100               Total Days:         13.20


Balance Rep:                               Chris Lammatina                                                                            Date Submitted
Project Manager                             Ed Sheehan
Customer Name                              DCP Midstream




                           BALANCE Rep Signature______________________________________        Approver Name___________________________________________________

                                                                                              Approver Signature________________________________________________




                  37.            In actuality, Klitzke only worked on 12 of the 14 days during that pay period (see

above).

                  38.            Defendants then required Klitzke to submit an “invoice” in order to be paid.




                                                                                         -5-
  Case 1:19-cv-03207 Document 1 Filed 11/12/19 USDC Colorado Page 6 of 12




       39.     Klitzke’s “invoice” for the 2 week pay period ending June 3, 2018 reflected 132 hours

of work for which he was paid at $39.00 per hour for each and every hour worked including those in

excess of 40 in a workweek:



                                                                                          INVOICE
                   Kris Klitzke
                                                                               Invoice No : [100]
                   Dickinson, ND 58601                                                Date : 6/3/2018




                   BALANCE Environmental & Safety Solutions, Inc.
                   4917 Albemarle Road Suite 106
                   Charlotte, NC 28205
                   (704)536-7354



                 Q Quantity        Description                                              Unit Price   Line Total
                   132             Labor                                                    $39.00             $5,148.00

                   1100            Mileage                                                  $0.54                $594.00

                   14              Per Deim                                                 $168.00            $2,352.00




                                                                                            Total        $      8,094.00
                                                       THANK YOU FOR YOUR BUSINESS!



       40.     In addition, before Klitzke could be paid, DCP had to review and approve his

timesheets and “invoices.”



                                                            -6-
  Case 1:19-cv-03207 Document 1 Filed 11/12/19 USDC Colorado Page 7 of 12




        41.    DCP directly or indirectly controlled other aspects of Klitzke’s employment as well.

        42.    For example, DCP required Klitzke to submit his résumé to DCP for review and

approval before Klitzke could be hired to work at DCP’s facility sites.

        43.    DCP controlled the amount of Klitzke’s wages by enforcing a limit on what DCP

would pay Balance Environmental for Klitzke’s time.

        44.    Finally, it was DCP who terminated Klitzke’s employment when it objected to the

contents of an incident report Klitzke submitted to DCP.

        45.    Together Defendants employed Klitzke within the meaning of the FLSA.

        46.    Klitzke did not possess or utilize any unique or specialized skillset in performing his

job duties.

        47.    Defendants required Klitzke to adhere to their practices, policies, and procedures.

        48.    Defendants did not require any substantial investment by Klitzke in order to perform

his work.

        49.    Defendants controlled Klitzke’s opportunities for profit and loss by dictating the days

and hours he worked and his pay rates.

        50.    Defendants controlled all the significant and meaningful aspects of the job duties

Klitzke performed.

        51.    Defendants exercised control over the hours and locations Klitzke worked and the

tools and equipment he used.

        52.    Defendants made large capital investments in buildings, machines, equipment, tools,

and supplied the business enterprise in which Klitzke worked.

        53.    Klitzke did not incur operating expenses like rent, payroll, and marketing.

        54.    Klitzke was economically dependent on Defendants.

                                                 -7-
  Case 1:19-cv-03207 Document 1 Filed 11/12/19 USDC Colorado Page 8 of 12




        55.     Although he often worked more 60 or more hours per workweek, Defendants never

paid Klitzke any overtime but, rather, paid him straight-time-for-overtime.

        56.     All Defendants’ Straight Time Workers performed duties like those Klitzke performed

including: enforcing safety policies, plans, and specifications based on DCP’s and state and federal

standards as well as common best practices for the industry; communicating with DCP and Balance

Environmental personnel to ensure compliance with safety requirements; generating incident reports

to DCP; and holding safety meetings for DCP field personnel.

        57.     The Straight Time Workers worked similar hours and were denied overtime as a result

of the same illegal straight-time-for-overtime pay practice.

        58.     Together Defendants employed the Straight Time Workers within the meaning of the

FLSA.

        59.     The Straight Time Workers did not possess or utilize any unique or specialized skillset

in performing his job duties.

        60.     Defendants required the Straight Time Workers to adhere to their practices, policies,

and procedures.

        61.     Defendants did not require any substantial investment by the Straight Time Workers

in order to perform their work.

        62.     Defendants controlled the Straight Time Workers’ opportunities for profit and loss by

dictating the days and hours they worked and their pay rates.

        63.     Defendants controlled all the significant and meaningful aspects of the Straight Time

Workers’ job duties.

        64.     Defendants exercised control over the hours and locations the Straight Time Workers

worked and the tools and equipment they used.

                                                 -8-
  Case 1:19-cv-03207 Document 1 Filed 11/12/19 USDC Colorado Page 9 of 12




       65.     Defendants made large capital investments in buildings, machines, equipment, tools,

and supplied the business enterprise in which they Straight Time Workers worked.

       66.     The Straight Time Workers did not incur operating expenses like rent, payroll, and

marketing.

       67.     The Straight Time Workers were economically dependent on Defendants.

       68.     Although they often worked more 60 or more hours per workweek, Defendants never

paid the Straight Time Workers any overtime but, rather, paid them straight-time-for-overtime.

       69.     As a result, Defendants failed to pay the Straight Time Workers proper overtime

compensation for hours worked in excess of 40 in a workweek.

                                        FLSA VIOLATIONS

       70.     Klitzke incorporates all preceding paragraphs.

       71.     Defendants’ straight-time-for-overtime pay plan violates the FLSA because Klitzke

and the Straight Time Workers did not receive overtime pay for working more than 40 hours in a

workweek.

       72.     Defendants knew, or showed reckless disregard for whether, their straight-time-for-

overtime pay plan violated the FLSA.

       73.     Defendants’ failure to pay overtime compensation to Klitzke and the Straight Time

Workers was not based on any reasonable interpretation of the law.

       74.     Nor was Defendants’ decision not to pay overtime made in good faith.

       75.     Accordingly, Klitzke and the Straight Time Workers are entitled to recover their unpaid

overtime under the FLSA, liquidated damages, attorney’s fees, and costs.

                              COLLECTIVE ACTION ALLEGATIONS

       76.     Klitzke incorporates all preceding paragraphs.

                                                -9-
  Case 1:19-cv-03207 Document 1 Filed 11/12/19 USDC Colorado Page 10 of 12




        77.     Numerous Straight Time Workers have been denied overtime by Defendants’ straight-

time-for-overtime pay plan which is in willful violation of the FLSA.

        78.     Several other Straight Time Workers who worked for Defendants have described to

Klitzke that they were paid in the same manner, performed similar work, and were not paid overtime

as required by federal law.

        79.     From his observations and experience working for Defendants, Klitzke is aware that

Defendants’ illegal practices or policies have been imposed on the Straight Time Workers.

        80.     The Straight Time Workers all regularly worked in excess of 40 hours per week and

were paid straight-time-for-overtime.

        81.     These employees are similarly situated to Klitzke in terms of relevant job duties, pay

provisions, and employment practices.

        82.     Defendants’ failure to pay overtime as required by the FLSA results from a generally

applicable, systematic pay plan that is not dependent on the personal circumstances of the Straight

Time Workers.

        83.     Thus, Klitzke’s experiences are typical of the experiences of the Straight Time

Workers.

        84.     The specific job titles or precise job locations of the various Straight Time Workers

do not prevent collective treatment.

        85.     All Straight Time Workers, regardless of their precise job requirements or rates of pay,

are entitled to overtime for hours worked in excess of 40 in a week.

                                           JURY DEMAND

        86.     Klitzke demands a trial by jury.



                                                   - 10 -
Case 1:19-cv-03207 Document 1 Filed 11/12/19 USDC Colorado Page 11 of 12




                                   RELIEF SOUGHT

    87.   Wherefore, Klitzke prays for:

          (a)    an order allowing Klitzke’s FLSA claims to proceed as a collective action and
                 directing notice to the other Straight Time Workers;

          (b)    judgment finding Defendants in violation of the FLSA;

          (c)    judgment finding Defendants liable to Klitzke and the Straight Time Workers
                 for unpaid overtime and an equal amount as liquidated damages;

          (d)    judgment awarding Klitzke and the Straight Time Workers reasonable
                 attorney’s fees and costs and expenses incurred in bringing this action;

          (e)    judgment awarding Klitzke and the Straight Time Workers pre- and post-
                 judgment interest at the highest rates allowed by law; and

          (f)    such other and further relief as may be necessary and appropriate.



                                          Respectfully submitted,

                                          BRUCKNER BURCH PLLC

                                                 /s/ Richard J. (Rex) Burch
                                          By: ______________________________
                                                 Richard J. (Rex) Burch
                                                 Texas Bar No. 24001807
                                                 Admitted to District of Colorado
                                                 Michael K. Burke
                                                 Texas Bar No. 24012359
                                                 Admitted to District of Colorado
                                          8 Greenway Plaza, Suite 1500
                                          Houston, Texas 77046
                                          713-877-8788 – Telephone
                                          713-877-8065 – Facsimile
                                          rburch@brucknerburch.com
                                          mburke@brucknerburch.com

                                          ATTORNEYS IN CHARGE FOR PLAINTIFF




                                           - 11 -
Case 1:19-cv-03207 Document 1 Filed 11/12/19 USDC Colorado Page 12 of 12




                                  - 12 -
